DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
	The drawings filed on 11/12/13 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Paragraph 0026 of the applicant’s specification discloses environments that are substantially free from light or sound. Paragraph 0028 of the applicant’s specification discloses an environment that is substantially free from radiation. However, the applicant’s specification does not specify what types of radiation that would include. While one of ordinary skill in the art might reasonably interpret radiation such as light and radio waves to be excluded in a “radiation-free” environment, one of ordinary skill in the art would not reasonably interpret the invention to shield the electronic device from nuclear radiation, for example. The claimed phrase, “substantially free of radiation of any type which may interact with the performance of the at least one similar component,” would monopolize any and all types of radiation, even types of radiation that one of ordinary skill in the art would not interpret as being included in the applicant’s disclosure of “radiation-free.” The examiner suggests that the claims be amended to limit the concept of “free of radiation” to only types of radiation that are explicitly disclosed in the applicant’s specification. 

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
The amended limitation “substantially free of radiation of any type which may interact with the performance of the at least one similar component” is not enabled. According to MPEP 2164.01(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue.’ These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill in the art; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The claim, as currently drafted, would cover any type of radiation which may interact with the performance of an electronic component. With respect to factor (A), this is incredibly broad, covering every possible type of radiation, including types of radiation that one of ordinary skill in the art would not expect to be included in an invention of this type, such as shielding a mobile device from nuclear radiation. With respect to factor (B), the nature of the invention is directed to initializing devices for hardware calibration. It would not appear that the nature of the device is meant to accommodate every possible type of radiation. At most, the nature of the invention would appear to accommodate only certain types of radiation, such as light or thermal radiation. With respect to factor (C), the prior art is generally not directed to shielding devices from .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 21, as amended, state, “the data is acquired from at least one similar component in the plurality of reference mobile devices … wherein the at least one component of the mobile device is similar to the at least one similar component of the reference mobile devices” However, the scope of “similar” is unclear. Is the display screen of a mobile phone similar to the camera of a reference mobile phone, since they are both mobile phone components related to visual light? Is the memory of a mobile phone similar to the memory of a laptop computer, since memory works similarly in different types of electronic devices? Since the scope of the term “similar” is not clear, the claims are considered indefinite.
All other claims depend on claims 1 and 21 and are rejected as a result.
Furthermore, independent claims 1 and 21, as amended, state, “substantially free of radiation of any type which may interact with the performance of the at least one similar component …” The term “substantially free” is indefinite, especially in light of the phrase, “radiation of any type.” There are at least minute amounts of radiation in most 

Examiner’s Note - 35 USC § 101
	In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-23 qualify as eligible subject matter under 35 U.S.C. 101. Under step 2A, prong one, the claims are not directed to a certain method of organizing human activity, a mathematical concept, or a mental process. As such, the claims do not recite an abstract idea, law of nature, or natural phenomenon. However, even if the limitation, “analyzing … the data” were construed to recite a mental process under step 2A, prong one, the claims would still recite additional elements that integrate the judicial exception into a practical application, under step 2A, prong two. The inclusion of how a portion of each of the plurality of reference mobile devices are initialized and calibrated, applies any judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), that is, the reference mobile devices. The claims are therefore not directed to a judicial exception, and they qualify as eligible subject matter under 35 U.S.C. 101.

Examiner’s Note - Allowable Subject Matter
The following limitation was not found, taught, or disclosed by the prior art:
and wherein at least a portion of the plurality of reference mobile devices were initialized in an area substantially free of radiation of any type which may interact with the performance of the at least one similar component
However, as discussed above, the amendments to the claims have necessitated various 112 issues that must be resolved before the claims can be allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN102322946A (See both original foreign application and attached Google English abstract) discloses a calibration method and system for optical sensor of mobile phone. Please note disclosure of shielding cover.
Miller et al (US PgPub 20130293591) discloses a projector with shutter. Please note claim 23.
Kaletsch (US PgPub 20130306840) discloses a device, method and system for detecting nuclear radiation levels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.S.L/           Examiner, Art Unit 2862                                                                                                                                                                                             	06/05/21

/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862